Case: 14-11814   Date Filed: 07/16/2015   Page: 1 of 18


                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14–11814
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12–cv–61580–RSR


BLANCO GMBH + CO. KG,

                                                      Plaintiff-
                                                      Counter Defendant-
                                                      Appellee,

                                  versus

VITO ANTONIO LAERA,

                                                      Defendant-
                                                      Counter Claimant-
                                                      Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Florida
                      ________________________

                              (July 16, 2015)

Before MARCUS, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 14-11814       Date Filed: 07/16/2015      Page: 2 of 18




       Defendant Vito Antonio Laera (“Defendant”) appeals from a number of

post-judgment orders issued by the district court in a trademark infringement case.

Upon review of the record and the parties’ briefs, and for the reasons set forth

below, we AFFIRM the orders of the district court.

I.     BACKGROUND

       Plaintiff Blanco GmbH + Co. KG (“Plaintiff”) is a German corporation that

manufactures sinks, faucets, and kitchen accessories, which products the company

distributes internationally, including in the United States. Defendant is President

of co-defendants Vlanco Industries, LLC (“Vlanco”) and G-Tech-I, Inc. (“G-Tech-

I”; with Vlanco, the “Corporate Defendants”; with Defendant and G-Tech-I,

“Defendants”), which companies also manufacture and distribute kitchen fixtures.1

       In August 2012 Plaintiff filed a trademark infringement lawsuit against

Defendants, alleging the latter were “blatantly infringing its BLANCO marks by

selling VLANCO-branded products” identical to Plaintiff’s sinks and faucets.

Plaintiff further alleged that it wrote to Defendants upon discovery of the allegedly

infringing actions to request that they desist selling their VLANCO products and

assign to Plaintiff their mark in the name. Defendants did not desist, however, but

allegedly doubled-down by appropriating Plaintiff’s marketing efforts for their


       1
         Defendant claims on appeal that he has never served as President of Vlanco, though he
does concede that he was, at one point, President of G-Tech-I.
                                                2
             Case: 14-11814     Date Filed: 07/16/2015   Page: 3 of 18


own use, filing twenty-three applications with the United States Trademark Office,

petitioning the Trademark Office to cancel one of Plaintiff’s marks, and registering

“a large number of domain names containing the infringing designations BLANCO

or VLANCO, with the specific intention of diverting consumers from

consummating sales of Plaintiff’s goods bearing the BLANCO [m]arks.”

      Plaintiff’s lawsuit did not last long—at least initially—proceeding only to

the motion to dismiss stage, at which point the parties reached a settlement during

mediation. Consequently, on April 3, 2013, they jointly filed a Stipulation of

Dismissal and request for the court to enter a final judgment. The district court

obliged shortly thereafter by entering its Final Judgment Upon Consent (the

“Consent Judgment”), over which it retained jurisdiction to ensure the parties’

compliance, and closing the case.

      Generally, the terms of the Consent Judgment (1) enjoined Defendants from

attempting to register as a mark with the Trademark Office or as an internet

domain any term similar to “Blanco[,]” and from opposing Plaintiff’s applications

with the Trademark Office regarding such term; (2) obligated Defendants to cancel

a number of pending trademark applications; and (3) required Defendants to

transfer to Plaintiff the infringing internet domain names they previously

registered. Should Defendants breach any of the terms of the Consent Judgment, a

liquidated damages clause required them to pay Plaintiff $150,000 per violation

                                          3
                Case: 14-11814       Date Filed: 07/16/2015        Page: 4 of 18


and reimburse Plaintiff for any attorneys’ fees and costs it incurred recovering

those damages.

       Not long after the district court closed the case, Plaintiff moved the court to

reopen it and impose sanctions upon Defendants after discovering they had

violated several provisions of the Consent Judgment. In short, Plaintiff learned

that Defendants, through the use of aliases, fictitious persons, or agents, (1) filed

applications with the Trademark Office that concerned prohibited marks, (2)

registered fifty-five new domain names containing versions of the prohibited

marks, (3) redirected those domain names and twenty-three others to a website

“using the Prohibited Designation BLANCO[,]” and (4) refused to transfer domain

names to Plaintiff in accordance with the Consent Judgment, transferring them to

third parties instead.

       A second, subsequent motion for contempt alerted the court that Defendant

was committing further violations of the Consent Judgment by prosecuting two

lawsuits—both in federal court, one in the District of South Carolina and one in the

Southern District of Florida—in which he sought to circumvent the Consent

Judgment by obtaining verdicts that would enable the Corporate Defendants to use

the prohibited marks. 2 And Defendant’s violations of the Consent Judgment did


       2
          Plaintiff speculates that Defendant, by filing the South Carolina action on behalf of the
Corporate Defendants and a third-party alias against himself, had the additional goal of rendering
himself “judgment-proof” in the present lawsuit.
                                                 4
              Case: 14-11814     Date Filed: 07/16/2015      Page: 5 of 18


not stop there: he also moved the Trademark Office to “suspend the

cancellation/opposition proceedings instituted by Plaintiff against [Defendant’s]

trademark applications that are the subject of the consent judgment, and thereby

disregard[ed]” the district court’s order to the contrary.

      The district court referred Plaintiff’s motions to a magistrate judge for

review, who issued his first Report and Recommendations on December 12, 2013.

In relevant part, the magistrate judge recommended that the district court grant the

motions for contempt, having found that Plaintiff made a prima facie showing that

Defendants violated the Consent Judgment, which the Defendants failed to rebut.

As sanctions, in accordance with the Consent Judgment’s liquidated damages

clause, the magistrate judge recommended imposing four fines of $150,000 against

Defendants—one for each category of violation committed, i.e., the licensing of

and registering domain names for prohibited marks, filing trademark applications

for prohibited marks, registering prohibited domain names, and failing to transfer

certain domain name registrations to Plaintiff. While the Consent Judgement

technically would have authorized a fine of $150,000 for each violation

Defendants committed, the magistrate judge felt that such an award would be

excessive given that all the violative actions traced back to Defendant, Plaintiff’s

injuries were not quantifiable, and an award of $600,000 would effect the purpose

of the liquidated damages clause by coercing Defendant’s compliance with the

                                           5
               Case: 14-11814       Date Filed: 07/16/2015       Page: 6 of 18


terms of the Consent Judgment. In addition, the magistrate judge recommended

that the court grant Plaintiff various injunctive relief and award it attorneys’ fees

and costs, both in accordance with the Consent Judgment.

       After considering the motions, evidence, and the parties’ objections, the

district court agreed that Plaintiff established a prima facie case of contempt, which

Defendants failed to rebut, and adopted the magistrate judge’s Report and

Recommendations. Accordingly, the court found that Plaintiff was entitled to

$600,000 in liquidated damages, attorneys’ fees and costs, and injunctive relief as

provided for in the Consent Judgment. Additionally, the court ordered the

Trademark Office to “dismiss” three applications filed by an alias or agent of

Defendant.3

       Following the district court’s adoption of the magistrate judge’s December

12, 2013 Report and Recommendations and issuance of its corresponding orders,

the parties filed a number of motions, two of which are pertinent to this appeal.

First, Plaintiff filed a Motion for Reconsideration of the court’s Amended Order

adopting the magistrate judge’s Report and Recommendations upon uncovering

further conduct of Defendants that violated the Consent Judgment. Specifically,

Plaintiff—a German corporation—learned that Defendants redirected twenty-three

       3
          Roughly a week after issuing its Order adopting the magistrate judge’s Report and
Recommendations, on January 21, 2014 the district court issued an Amended Order to correct its
instructions to the Trademark Office. That is, rather than “dismiss” the three pending trademark
applications, the court ordered the Trademark Office to “abandon [them] with prejudice[.]”
                                                 6
               Case: 14-11814       Date Filed: 07/16/2015       Page: 7 of 18


domain names they previously owned to a website “featuring Adolf Hitler and

atrocious Nazi war crimes, as well as a link to Heinrich Blanc, the founder of

Plaintiff, implying his involvement with the[] atrocities.”4 Thus, an individual who

tried to visit Plaintiff’s American website would be redirected to a website “with

graphic photographs of the carnage caused by Nazi Germany[,]” Nazi propaganda,

and a pre-populated email field designed to allow the visitor to “receive ‘Nazi

White Wars Propaganda’, purportedly from Plaintiff[.]” For this conduct Plaintiff

requested that the court reconsider its Amended Order and excuse Plaintiff from

certain acts it must perform under the consent judgment, and also order Defendants

to pay Plaintiff’s attorneys’ fees.

       Second, Defendant filed a motion to “Void for Vagueness” the parties’

Stipulation of Dismissal and Consent Judgment, insofar as those documents

pertained to him. Defendant’s motion did not allege that the Stipulation of

Dismissal and Consent Judgment were unconstitutionally vague, though, but

merely claimed that Plaintiff had “breached intentionally several times” its duties

under the Consent Judgment, and requested that the court void the above

documents so that Defendant could “live free from fear or the chilling effect of

unpredictable actions [of] [P]laintiff[.]”

       4
          This was not the first time Defendant claimed that Plaintiff was connected to Nazi
Germany. In a motion struck by a magistrate judge, Defendant alleged that Plaintiff had been in
“active concert with the German State (country) which committed the acts/crimes of” genocide,
slave/forced labor, crimes against humanity, and mass murder.
                                                 7
              Case: 14-11814      Date Filed: 07/16/2015    Page: 8 of 18


      The district court ruled on both motions on May 21, 2014. As to the former,

the court found Defendant’s actions to be “egregious and epitomiz[ing] bad

faith[,]” and further found that Defendant had abused the terms of the consent

judgment for the purpose of “besmirching Plaintiff’s business reputation.” Given

Defendant’s use of “the redirection process solely for nefarious reasons” and his

“multiple attempts to associate Plaintiff with Nazi war crimes[,]” the court granted

Plaintiff’s Motion for Reconsideration and awarded it fees and costs.

      As to Defendant’s motion, the court denied such for its lack of “factual or

legal support . . . and fail[ure] to identify even a single provision [of the Stipulation

of Dismissal and Consent Judgment] that [Defendant] seeks to dispute as vague.”

Indeed, the court could not “discern any ambiguity from the terms of the Consent

Judgment, which expressly sets forth the acts that are proscribed and the specific

marks and designations that Defendants are enjoined from using[,]” and

consequently denied Defendant’s motion as “entirely frivolous[.]” Because

Defendant “has a history of submitting baseless filings” and “continu[ally]

abus[ing] [] the litigation process,” the district court also awarded Plaintiff its

attorneys’ fees incurred while defending the motion.

      Two days later the district court ordered the Clerk of Court to enter

judgment in favor of Plaintiff and against Defendants, jointly and severally, for

$600,000. The court then adopted the magistrate judge’s May 12, 2014 Report and

                                            8
                   Case: 14-11814      Date Filed: 07/16/2015     Page: 9 of 18


Recommendations regarding Plaintiff’s tabulation of the attorneys’ fees and costs

it incurred, filed in light of the multiple sanctions awarded to Plaintiff for

Defendant’s frivolous, abusive, and offensive conduct. In total, the court found

Defendants liable for $227,387 in attorneys’ fees and $7,247.31 in costs. Later,

upon Plaintiff’s motion, the court directed the Clerk to enter this judgment in

Plaintiff’s favor, which the Clerk did on June 19, 2014.5

         Consistent with his motions practice, at numerous points throughout this

litigation, Defendant filed notices of appeal as to various actions taken by the

district court. Specifically, on April 23, 2014 he filed a notice of appeal of the

district court’s Amended Order adopting the magistrate judge’s December 12,

2013 Report and Recommendations. Plaintiff moved the Court to dismiss that

appeal for untimeliness, which motion we denied.

         Defendant subsequently filed two amended notices of appeal so as to also

contest (1) the district court’s initial Order adopting the magistrate judge’s

December 12, 2013 Report and Recommendations, (2) Order granting Plaintiff’s

Motion for Reconsideration, (3) Order denying Defendant’s Motion to “Void for

Vagueness” the Consent Judgment, (4) Order directing the Clerk of Court to Enter

Judgment for Plaintiff, (5) Order adopting the magistrate judge’s May 12, 2014

Report and Recommendations, (6) the magistrate judge’s May 12, 2014 Reports

         5
             The Clerk entered an Amended Judgment on June 24, 2014 to correct a scrivener’s
error.
                                                 9
             Case: 14-11814     Date Filed: 07/16/2015   Page: 10 of 18


and Recommendations, (7) the Clerk of Court’s Entry of Judgment and Amended

Entry of Judgment for Plaintiff, and (8) “[a]l motions/orders/matters in this case,

including any and all pending motions or future motions[.]”

      Following Defendant’s filing of his amended notices Plaintiff again moved

this Court to dismiss the appeal, which motion we granted in part and denied in

part. Specifically, we held that Defendant’s appeal was untimely as to the

magistrate judge’s May 12, 2014 Report and Recommendations, the district court’s

Order adopting such, and the Clerk of Court’s Entry of Judgment and Amended

Entry of Judgment for Plaintiff. We also dismissed the appeal as to any “orders

not in existence at the time the second amended notice of appeal was filed.” On

the other hand, we permitted Defendant’s appeal of the court’s Order adopting the

magistrate judge’s December 12, 2013 Report and Recommendations, as well as

“the other orders designated in [Defendant’s] notices of appeal not dismissed by

this Court[,]” to go forward.

      Thus, presently before us on appeal are the district court’s (1) Amended

Order adopting the magistrate judge’s December 12, 2013 Report and

Recommendations; (2) initial Order adopting the magistrate judge’s December 12,

2013 Report and Recommendations; (3) Order granting Plaintiff’s Motion for

Reconsideration; (4) Order denying Defendant’s Motion to “Void for Vagueness”

the Consent Judgment; and (5) Order directing the Clerk of Court to Enter

                                         10
             Case: 14-11814     Date Filed: 07/16/2015    Page: 11 of 18


Judgment for Plaintiff. Now fully briefed, we turn to Defendant’s appeal of these

orders.

II.    STANDARD OF REVIEW

       We review for an abuse of discretion a district court’s order of civil

contempt, order on a motion for reconsideration, and order on a motion for relief

from a judgment. See Fed. Trade Comm’n v. Leshin, 618 F.3d 1221, 1231 (11th

Cir. 2010); Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010); and BUC

Int’l Corp. v. Int’l Yacht Council Ltd., 517 F.3d 1271, 1275 (11th Cir. 2008). We

review de novo a district court’s ruling on a motion to set aside a judgment for

voidness. Stansell v. Revolutionary Armed Forces of Colombia, 771 F.3d 713, 736

(11th Cir. 2014).

III.   ANALYSIS

       Defendant proceeds pro se. While pro se litigants are afforded some

leniency, they still must comply with procedural rules. Moton v. Cowart, 631 F.3d

1337, 1340 n.2 (11th Cir. 2011) (collecting cases); Albra v. Advan, Inc., 490 F.3d

826, 829 (11th Cir. 2007). Defendant’s failure to do so here resolves this appeal.

       A.    We Do Not Consider Arguments Raised For the First Time on
             Appeal

       The substance of Defendant’s briefs on appeal focuses entirely upon the

alleged improprieties of attorneys involved in the case, which allegations, in his

Reply Brief, Defendant extends to the district court and magistrate judges. First,
                                          11
              Case: 14-11814       Date Filed: 07/16/2015      Page: 12 of 18


Defendant makes a number of claims about the conduct of certain attorneys, the

nub of which is that they represented they served him with documents when they

did not actually do so, divulged items he told them in confidence, and made a

number of misrepresentations to him and the court. Defendant believes this

alleged pervasive dishonesty violates a number of professional responsibility and

court rules, and, in his view, should subject the infringing individuals to

“discipline.” Defendant then makes similar assertions about the district court and

magistrate judges involved in the case, claiming they failed to serve him various

documents, improperly considered statements made by Plaintiff’s counsel, and

failed to conduct proceedings with order and decorum. Defendant asserts that

these actions breach the Code of Judicial Conduct and constitute due process

violations that “caused him harm and damage.”

       However, Defendant did not first present these arguments to the district

court before presenting them to us in this appeal. 6 Generally, this Court does not

consider issues raised for the first time on appeal. Blue Cross & Blue Shield of

Ala. v. Weitz, 913 F.2d 1544, 1550 (11th Cir. 1990); Dean Witter Reynolds, Inc. v.

Fernandez, 741 F.2d 355, 360 (11th Cir. 1984). A number of exceptions to this

rule exist, see Princeton Homes, Inc. v. Virone, 612 F.3d 1324, 1329 n.2 (11th Cir.

       6
          While he did make the above claims in motions filed during later stages of the
proceedings, Defendant did not submit—nor did the court rule on—those motions before filing
his Second Amended Notice of Appeal. As noted in our January 28, 2015 order, the latter event
is the cutoff point for consideration in this appeal.
                                                  12
             Case: 14-11814     Date Filed: 07/16/2015    Page: 13 of 18


2010), but none apply here. Indeed, “‘this circuit and the former Fifth Circuit have

consistently held that a court will not consider on appeal for the first time a

question that requires development of factual issues.’” Weitz, 913 F.2d at 1550

(quoting Troxler v. Owens-Ill., 717 F.2d 530, 533 (11th Cir. 1983)); see also

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330–35 (11th Cir. 2004).

Consequently, Defendant’s claims regarding the conduct of the attorneys, district

court, and magistrate judges in this case are not properly before us, and we will not

consider these newly-raised issues.

      B.     Defendant Has Abandoned His Arguments Regarding the Orders
             Properly Before Us On Appeal

      With respect to the orders properly before the Court on appeal—those

adopting the magistrate judge’s December 12, 2013 Report and Recommendations,

granting Plaintiff’s Motion for Reconsideration, denying Defendant’s Motion to

“Void for Vagueness” the parties’ Stipulation of Dismissal and Consent Judgment,

and directing the Clerk of Court to enter judgment for Plaintiff—Defendant has

abandoned any arguments regarding their accuracy or error.

      As noted, Defendant’s briefs focus entirely on the conduct of attorneys

involved in this case, the district court, and magistrate judges. Simply put,

Defendant makes no argument whatsoever about the propriety of the orders before

the Court in this appeal. His few, fleeting references to the challenged orders in his

statement of jurisdiction do not suffice. See Sapuppo v. Allstate Floridian Ins. Co.,
                                          13
             Case: 14-11814     Date Filed: 07/16/2015   Page: 14 of 18


739 F.3d 678, 681–82 (11th Cir. 2014) (“We have long held that an appellant

abandons a claim where he either makes only passing references to it or raises it in

a perfunctory manner without supporting arguments and authority.”).

      “‘[T]he law is by now well settled in this Circuit that a legal claim or

argument that has not been briefed before the court is deemed abandoned and its

merits will not be addressed.’” Holland v. Gee, 677 F.3d 1047, 1066 (11th Cir.

2012) (quoting Access Now, Inc., 385 F.3d at 1330); see also Little v. T-Mobile

USA, Inc., 691 F.3d 1302, 1306 (11th Cir. 2012) (collecting cases). Although

briefs submitted by pro se parties receive a more liberal reading than those

submitted by counseled litigants, they are not exempted from this consequence:

“issues not briefed on appeal by a pro se litigant are deemed abandoned.” Timson

v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Thus, for his complete failure to

brief his issues with the orders before this Court on appeal, Defendant has

abandoned any claims he may otherwise have possessed. See Sapuppo, 739 F.3d

at 680–82 and Access Now, Inc., 385 F.3d at 1330.

      A further point: “[w]e do not address arguments raised for the first time in a

pro se litigant’s reply brief[,]” as they are not properly before us. Timson, 518

F.3d at 874; Lovett v. Ray, 327 F.3d 1181, 1183 (11th Cir. 2003) (citing Walker v.

Jones, 10 F.3d 1569, 1572 (11th Cir. 1994)). So, to the extent that Defendant

questions the district court’s and magistrate judges’ compliance with the Code of

                                          14
                Case: 14-11814        Date Filed: 07/16/2015         Page: 15 of 18


Judicial Conduct, he has similarly abandoned those concerns by omitting them

from his opening brief and asserting them only in his Reply.

       Accordingly, the orders of the district court before us on appeal are hereby

AFFIRMED.

       C.      The District Court Did Not Abuse Its Discretion, Nor are the
               Stipulation of Dismissal and Consent Judgment Void for
               Vagueness

       Were we to consider the substance of the district court’s orders, though, we

would not arrive at a different result. First, the district court did not abuse its

discretion in finding that Plaintiff established a prima facie case of contempt that

Defendants failed to rebut, nor did it abuse its discretion in adopting the magistrate

judge’s December 12, 2013 Report and Recommendations to that effect. 7 Below,

Plaintiff presented evidence that Defendant—either personally, through aliases, or

by agents—attempted to register prohibited trademarks, registered prohibited

domain names, and redirected over twenty domains to a website filled with

“atrocious” Nazi images and propaganda, among other things. Because this

presentation would permit “‘a reasonable person [to] find a clear and convincing

violation’ of the [C]onsent [D]ecree[,]” the district court did not abuse its



       7
          “‘A district court abuses its discretion if it applies an incorrect legal standard, applies
the law in an unreasonable or incorrect manner, follows improper procedures in making a
determination, or makes findings of fact that are clearly erroneous.’” Fed. Trade Comm’n v.
Nat’l Urological Grp., Inc., 785 F.3d 477, 481 (11th Cir. 2015) (quoting Citizens for Police
Accountability Political Comm. v. Browning, 572 F.3d 1213, 1216–17 (11th Cir. 2009)).
                                                  15
             Case: 14-11814      Date Filed: 07/16/2015    Page: 16 of 18


discretion by granting Plaintiff’s motions for contempt, awarding it sanctions, and

adopting the relevant Reports and Recommendations of the magistrate judge.

Leshin, 618 F.3d at 1231–32.

      Second, the district court did not abuse its discretion by granting Plaintiff’s

Motion for Reconsideration. “‘The only grounds for granting [a Rule 59] motion

are newly-discovered evidence or manifest errors of law or fact.’” Arthur v. King,

500 F.3d 1335, 1343 (11th Cir. 2007) (quoting In re Kellog, 197 F.3d 1116, 1119

(11th Cir. 1999)) (alteration in original). Plaintiff filed its Motion for

Reconsideration pursuant to Federal Rule of Civil Procedure 59(e) for precisely

this reason: it uncovered new evidence of Defendant’s extensive, offensive, and

continued violations of the Consent Judgment. In light of the nature of

Defendant’s conduct and numerous violations of the Consent Judgment, the district

court did not abuse its discretion by granting Plaintiff’s Motion for

Reconsideration.

      Nor did the district court err by denying Defendant’s motion to “Void for

Vagueness” the parties’ Stipulation of Dismissal and Consent Judgment. “‘It is a

basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.’” Pine v. City of W. Palm Beach, Fla., 762

F.3d 1262, 1275 (11th Cir. 2014) (quoting Grayned v. City of Rockford, 408 U.S.

104, 108 (1972)). Assuming arguendo that Defendant can challenge the

                                           16
                Case: 14-11814        Date Filed: 07/16/2015        Page: 17 of 18


Stipulation of Dismissal and Consent Judgment, 8 his claim that those documents

are unconstitutionally vague would fail. Simply, the Stipulation of Dismissal and

Consent Judgment set out in great detail the conduct Defendants were required to

avoid and the acts they were obligated to perform, and Defendant does not identify

a single provision that is impermissibly vague, confusing, or lacking adequate

direction. Consequently, the district court properly denied Defendant’s motion to

Void for Vagueness the parties’ Stipulation of Dismissal and Consent Decree.

       Finally, given the foregoing, the district court was not wrong to direct the

Clerk of Court to enter a judgment reflecting the liquidated damages, attorneys’

fees, and costs for which it found Defendants jointly and severally liable.9

       Accordingly, for the above reasons, we AFFIRM the orders of the district

court adopting the December 12, 2013 Report and Recommendations of the

magistrate judge, granting Plaintiff’s Motion for Reconsideration, denying

Defendant’s motion to “Void for Vagueness” the parties’ joint Stipulation of




       8
         Ordinarily, “[a] party [] has no standing to appeal a judgment to which he or she
consented[,]” Reynolds v. Roberts, 202 F.3d 1303, 1312 (11th Cir. 2000) (quotation omitted),
and the vagueness doctrine typically applies to statutes or other legislative prohibitions, see, e.g.,
Kolender v. Lawson, 461 U.S. 352, 358 (1983).
       9
          Contrary to Defendant’s half-hearted claims, the district court possessed jurisdiction
over Plaintiff’s action because its claims arose under federal trademark law, and venue was
proper in the Southern District of Florida because Defendants resided and conducted business
there. 15 U.S.C. § 1121; 28 U.S.C. §§ 1331, 1338, 1391(b), (c).

                                                  17
             Case: 14-11814   Date Filed: 07/16/2015   Page: 18 of 18


Dismissal and Consent Judgment, and directing the Clerk of Court to enter

judgment for Plaintiff.




                                       18